ON MOTION FOR REHEARING.
MR. CHIEF JUSTICE BRANTLT
delivered the opinion of the court.
The petition for a rehearing of this cause states several grounds therefor — among others, that in the original opinion the court' overlooked and failed to notice the several assignments of error upon the refusal of the trial court to submit certain instructions requested by plaintiff. In making this contention counsel overlook the condition of the brief submitted at the hearing. The assignments are properly made, but the argument in support of them amounts to no more than a suggestion that this court submit the instructions to examination and determine for itself wherein the court erred in refusing to give them. The argument, if it may be called argument, is, in substance, that under the pleadings and facts in evidence they, should have been given. It was thus left to this court to find out for itself the particular error upon which counsel relied. If counsel deemed it not worth the trouble to make clear the error upon which they alleged prejudice, surely this court cannot be charged with oversight if it refused to make independent investigation to find it out. Nevertheless, from a reading of the instructions it is apparent that if any one of them had been given, and the jury had obeyed it, as it would have been bound to do, the verdict must have been for the plaintiff; for each one of them amounted to a direction to the jury to find for the plaintiff. In the original opinion we pointed but the fact that the evidence was conflicting as to what the agreement between the parties was. Under this condition it was the province of the jury to find the facts, and there was no error in the court’s action in refusing to direct a verdict.
The greater portion of the argument in support of the petition is devoted to a review of the evidence in an effort to show that it is insufficient to sustain the verdict, and that this court was in error in its conclusion on this point. We do not find upon further consideration any reason to reach a different conclusion. The other points made were all made in the brief submitted at the hearing, and were given full consideration. We *18find nothing in the petition to lead us to think that a rehearing would lead to a different result. The petition is denied.
Mr. Justice Holloway concurs.
Mr. Justice Smith: I agree that the motion for a rehearing should be overruled.